Order entered July 1, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00261-CV

                       RICHARD GOLDBERG, ET AL, Appellants

                                              V.

                     EMR (USA HOLDINGS) INC., ET AL, Appellees

                     On Appeal from the 116th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-17-14064

                                          ORDER
            Before Chief Justice Burns, Justice Brown, and Justice Partida-Kipness

       In accordance with the Texas Supreme Court’s opinion in In re Geomet Recycling LLC,

No. 18-0443, 2019 WL 2482125 (Tex. June 14, 2019), we VACATE our May 1, 2018 order

granting appellees’ motion to lift stay and DENY the motion.


                                                     /s/   ROBBIE PARTIDA-KIPNESS
                                                           JUSTICE